Citation Nr: 0118314	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  99-18 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to an effective date prior to December 24, 
1990 for service connection for post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to an effective date prior to September 28, 
1995 for the assignment of a 100 percent schedular rating for 
PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in December 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which assigned an 
effective date of September 28, 1995 for what it 
characterized as an "increased" (100 percent) rating for 
PTSD.  The veteran entered notice of disagreement with this 
decision in February 1999; the RO issued a statement of the 
case in March 1999; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in September 1999.  

In an April 1991 rating decision, the RO had assigned an 
effective date for service connection for PTSD of December 
24, 1990.  On April 24, 1991, the RO notified the veteran of 
this decision.  The veteran did not enter notice of 
disagreement with this decision. 


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
received at the RO on December 24, 1990. 

2.  In an April 1991 rating decision, the RO granted service 
connection for PTSD, and assigned an initial schedular rating 
of 30 percent; the RO notified the veteran of this decision 
on April 24, 1991; in May 1991, within one year of notice of 
the April 1991 rating decision, the veteran entered notice of 
disagreement with the initial rating assigned by this 
decision; the RO issued a statement of the case in February 
1994; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in March 1994. 

3.  An August 1991 rating decision during the appeal assigned 
an initial rating of 50 percent for PTSD, and indicated that 
this was a complete grant of benefits sought on appeal; a 
September 1991 letter by the RO informed the veteran that the 
assignment of a 50 percent initial rating was a complete 
grant of benefits sought on appeal and that his claim was 
withdrawn; the August 1991 rating decision grant of 50 
percent for initial rating for PTSD was less than a complete 
grant of benefits sought on appeal.  

4.  In the April 1991 rating decision, the RO also assigned 
an effective date of December 24, 1990 for the grant of 
service connection for PTSD; the RO notified the veteran of 
this decision on April 24, 1991; and the veteran did not 
thereafter file a notice of disagreement with the assigned 
effective date for service connection for PTSD of December 
24, 1990. 

5.  In a November 1998 decision, the Board granted an appeal 
for an initial 100 percent schedular rating for PTSD, subject 
to the laws and regulations governing the award of monetary 
benefits. 


CONCLUSIONS OF LAW

1.  The RO's August 1991 rating decision and September 1991 
letter that the assignment of a 50 percent initial rating was 
a complete grant of benefits sought on appeal, and that the 
veteran's claim was withdrawn, constituted clear and 
unmistakable error.  38 C.F.R. §§ 3.105(a), 20.302(a) (2000). 

2.  The requirements for an effective date earlier than 
December 24, 1990, for the grant of service connection for 
PTSD, have not been met.  38 U.S.C.A. §§ 511(a), 5110, 7105 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.105(a), 
3.400, 20.302(a), 20.1103 (2000). 

3.  The requirements for an effective date of December 24, 
1990, but no earlier, for  the assignment of a 100 percent 
rating for PTSD, have been met.  38 U.S.C.A. §§ 511(a), 5110, 
7105 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.105(a), 3.400, 20.302(a), 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  The Board finds that, in this 
veteran's case, the requirements of the Veterans Claims 
Assistance Act of 2000 have been met.  The Board finds that 
the evidence of record is adequate to address the issue of an 
earlier effective date for the grant of service connection 
for PTSD.  There is no indication that there are any 
additional VA or other treatment records available that are 
relevant to the period of time in question.  As to the need 
for an examination, the issues here are an earlier effective 
date for service connection for PTSD (prior to December 24, 
1990) and an earlier effective date for a 100 percent rating 
(prior to September 28, 1995) rather than the current status 
of the disability (which is now rated 100 percent).  The 
Board finds that the medical evidence of record is sufficient 
to make a decision on the claim.  Finally, the Board notes 
that the December 1998 rating decision and the March 1999 
statement of the case informed the veteran of the 
requirements to establish an earlier effective date. 

The Board notes that the RO originally developed the issues 
currently on appeal as a single issue of entitlement to an 
effective date prior to September 28, 1995 for the assignment 
of a 100 percent rating for PTSD, while in this decision the 
Board has characterized the issues as entitlement to an 
effective date prior to September 28, 1995 for the assignment 
of a 100 percent rating for PTSD and entitlement to an 
effective date earlier than December 24, 1990 for the grant 
of service connection for PTSD.  The December 1998 rating 
decision and the March 1999 statement of the case informed 
the veteran of the general provisions of 38 C.F.R. § 3.400, 
which included the effective date provisions for compensation 
based on an original claim.  The statement of the case also 
included the provisions of 38 C.F.R. § 3.400(b)(2), which 
specifically address the effective date provisions for 
compensation based on direct service connection.  For these 
reasons, the Board finds that the veteran has not been 
prejudiced by the inclusion of the appealed issue of 
entitlement to an effective date earlier than December 24, 
1990 for the grant of service connection for PTSD addressed 
in this decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The veteran effectively contends that he is entitled to an 
effective date prior to September 28, 1995 for the assignment 
of a 100 percent rating for PTSD because he has had 
continuous treatment since 1990 and his PTSD symptoms have 
persisted since 1990 despite temporary improvements following 
periods of inpatient treatment.  Through his representative, 
the veteran contends that the effective date for a 100 
percent rating for PTSD should be to either September 1990 
(prior to the current effective date for service connection 
for PTSD of December 24, 1990), essentially because that is 
the date some treatment records reflect entitlement arose, or 
to November 15, 1990 because November 15, 1990 is the date of 
his (informal) claim for compensation.  The veteran's 
representative contends that the veteran's claim has remained 
"open" since the receipt of the veteran's notice of 
disagreement in May 1991.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A.  § 5110(a) (West 1991), which 
provides that, unless specifically provided otherwise, the 
effective date of an award based on an original claim of 
compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  The implementing regulation provides 
that the effective date of compensation based on an original 
claim for service connection is the date of receipt of claim 
or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).  There is an exception to this 
effective date rule if a compensation claim is made within 
one year following the veteran's service discharge.  However, 
the exception does not apply in this case, as the veteran was 
discharged in 1970, and there is no allegation that he 
submitted a claim for service connection for PTSD within one 
year following his service discharge.

Appellate review is initiated by a notice of disagreement 
with the decision and completed by a substantive appeal after 
a statement of the case is furnished.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2000).  The notice of disagreement must be filed within one 
year of the date of mailing of the result of the initial 
review or determination.  38 U.S.C.A. § 7105(b)(1).  If the 
notice of disagreement is not filed within one year of the 
date of mailing of the result of the initial review or 
determination, the determination (rating decision) becomes a 
final decision.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.1103.  
Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Only where the evidence establishes such error will 
the prior decision be reversed or amended.  38 C.F.R. § 
3.105(a).  

The relevant procedural history of this case reflects that 
the veteran's application for service connection for PTSD was 
received on December 24, 1990.  The veteran's representative 
asserts that a Statement in Support of Claim signed by the 
veteran and dated November 15, 1990 should be considered an 
informal claim, and that this document was received by the RO 
in November 1990.  However, the Statement in Support of 
Claim, although not individually date stamped, was not 
received at the RO until December 24, 1990.  The veteran's 
Application for Compensation, which is dated November 8, 
1990, is date stamped as received by the RO on December 24, 
1990.  Along with the Application for Compensation, also 
received by the RO were several documents date stamped 
December 24, 1990.  The veteran's signed Statement in Support 
of Claim dated November 15, 1990 is just one of these, and is 
located in the claims file between the Application for 
Compensation date stamped December 24, 1990 and the other 
documents also date stamped December 24, 1990.  Based on this 
evidence, the Board finds as a fact that the veteran's 
Statement in Support of Claim dated November 15, 1990, which 
served as his original claim for compensation (service 
connection) for PTSD, was not received at the RO until 
December 24, 1990.  

Even assuming, arguendo, that the veteran's Statement in 
Support of Claim dated November 15, 1990 was sufficient to 
constitute an informal claim, it was not received at the RO 
until December 24, 1990.  Informal claims are considered 
based on the date received by the RO, not the date purported 
to have been written or signed by the veteran.  See 38 C.F.R. 
§ 3.155 (2000) ("Upon receipt of an informal claim . . .").  
The case of Servello v. Derwinski, 3 Vet. App. 196, 199-200 
(1992), cited by the representative, is not controlling 
authority in this case because Servello did not go back 
beyond the date of receipt of informal claim.  In the current 
case, the date of receipt of the document purported by the 
representative to be an informal claim was received on the 
same date as the formal claim, on December 24, 1990, so that 
any informal claim and the formal claim would both have been 
received on the same date - December 24, 1990.  With regard 
to the representative's further contention that a February 
1991 VA social and industrial survey and a March 1991 VA 
examination report should also be considered as informal 
claims, the Board need not reach this question as these are 
both dated subsequent to the actual date of receipt of claim 
on December 24, 1990, so that any determination in this 
regard would not be more favorable to the veteran's claim. 

In this case, in an April 1991 rating decision, the RO 
granted service connection for PTSD, assigned an initial 
schedular rating of 30 percent, and assigned an effective 
date of December 24, 1990 for the grant of service 
connection.  The RO notified the veteran of this decision and 
of his appellate rights by letter issued on April 24, 1991.  

In May 1991, the veteran entered notice of disagreement with 
the initial rating (30 percent) assigned by the April 1991 
decision.  However, the veteran did not file a notice of 
disagreement with the effective date of December 24, 1990 
assigned by the April 1991 rating decision for the grant of 
service connection.  As a result, the veteran effectively 
appealed the initial rating assignment for PTSD, but his May 
1991 submission did not appeal the effective date for the 
grant of service connection for PTSD.  

The RO issued subsequent rating decisions in August 1991 and 
February 1993, the effect of which was to change the initial 
rating assignment for PTSD to 50 percent effective from 
December 24, 1990 (except for a period of temporary total 
rating).  The August 1991 RO rating decision indicated that 
this was a complete grant of benefits, and the RO advised the 
veteran in a September 1991 letter that its August 1991 
rating decision to assign an initial rating of 50 percent was 
considered a complete grant of the benefit sought on appeal, 
and that the appeal, therefore, was withdrawn at that time.  
However, this was a clearly and unmistakably erroneous 
statement because the veteran had expressed disagreement with 
the rating assigned in his May 1991 letter from his 
representative, otherwise had not withdrawn his appeal, and 
the maximum possible schedular rating for PTSD of 100 percent 
had not been granted at that time.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  As these aspects of the RO's August 1991 
rating decision and September 1991 letter - that the veteran 
had been granted the complete benefit sought on appeal and 
that his claim for a higher initial rating was withdrawn - 
were clearly and unmistakably erroneous, the RO's August 1991 
rating decision and September 1991 notification letter are 
amended with regard to these findings.  38 C.F.R. § 3.105(a).  
The effect of the amendment of the August 1991 rating 
decision and September 1991 notification letter is that the 
veteran's appeal of initial rating (April 1991 decision) has 
continued since the May 1991 notice of disagreement with the 
initial rating assigned.  As the veteran's representative 
indicated, the veteran's appeal of initial rating remained 
"open" from this date, awaiting the next procedural step by 
the RO, issuance of a statement of the case on the rating 
issue.  

As the veteran had already entered notice of disagreement 
with the initial assignment of rating, the veteran's October 
1992 statement, although mischaracterized by the veteran as a 
claim for a rating "increase," was not actually a claim for 
increased rating.  This is because, following the veteran's 
May 1991 notice of disagreement with the initial rating 
assigned by the RO, which began an appeal of the April 1991 
initial rating assignment decision, the RO was required to 
issue a statement of the case on the issue of initial rating 
assignment.  The RO did not issue a statement of the case 
regarding the appeal of initial rating assignment until 
February 1994.  Thereafter, on a VA Form 9, which was 
received in March 1994, the veteran entered a timely 
substantive appeal on the issue of initial rating assignment 
for PTSD, thus perfecting appeal of this issue to the Board.  
Therefore, in the current claims for an earlier effective 
date, the Board finds that December 24, 1990, the date of 
receipt of the veteran's Application for Compensation 
(service connection), is the actual date of the veteran's 
original claim for service connection for PTSD. 

In a November 1998 decision on appeal of the rating 
assignment, the Board granted an appeal for a 100 percent 
schedular rating for PTSD, subject to the laws and 
regulations governing the award of monetary benefits.  
Although the Board decision did not expressly indicate that 
the issue was appeal of initial rating assignment, but 
instead styled the issue as one of entitlement to increased 
rating, the issue before the Board at that time was actually 
appeal of assignment of initial rating for PTSD.  This is 
because there was no prior final rating decision regarding 
the assignment of rating, and, following the issuance of the 
statement of the case in February 1994, by his March 1994 
substantive appeal, the veteran perfected an appeal to the 
Board (on the issue of initial rating assignment).  

The effect of the November 1998 Board decision to assign a 
100 percent (initial) rating for PTSD, without entering 
"staged" ratings of less than 100 percent for any period of 
time, was to grant a 100 percent schedular rating from the 
effective date of the grant of service connection for PTSD.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found).  In 
the reasons and bases portion of the decision, the Board 
decision indicated that the 100 percent rating was based on 
evidence dated since 1988 which demonstrated PTSD 
symptomatology, and treatment records beginning in September 
1990 which show that the veteran's PTSD manifested in 
violence (killing a man while in a dissociative state of 
mind), consistent avoidance behavior, gross impairment with 
respect to activities of daily living, and paranoia, among 
other symptomatology.  The Board decision noted that the 
veteran had undergone inpatient treatment on at least six 
separate occasions since 1988, some for several months.  As 
this was an appeal of an initial rating assignment, the 
effect of the Board's December 1998 decision was to assign a 
100 percent rating for the entire period of original claim 
(which was received on December 24, 1990). 

An effective date earlier than December 24, 1990 for the 
grant of service connection for PTSD is precluded because the 
veteran did not timely enter notice of disagreement to the 
April 1991 RO rating decision assignment of December 24, 1990 
as the effective date for service connection for PTSD, this 
effective date determination became a final decision.  The 
veteran did not, within one year of notice of the April 1991 
decision assigning effective date, file a notice of 
disagreement with the effective date assigned (December 24, 
1990).  See 38 U.S.C.A. § 7105(b)(1) (notice of disagreement 
must be filed within one year of the date of mailing of the 
result of the initial review or determination).  By not 
entering notice of disagreement with the effective date 
assigned, the veteran did not place in appellate status the 
question of an effective date prior to December 24, 1990.  
Therefore, the effective date of December 24, 1990 assigned 
by the RO in April 1991 for the grant of service connection 
for PTSD became a final decision.  38 U.S.C.A. § 511(a); 
38 C.F.R. § 20.1103.  The effective date of December 24, 1990 
for service connection for PTSD remains final, as the veteran 
has not even contended that the April 1991 rating decision 
assignment of effective date contains clear and unmistakable 
error.  See 38 C.F.R. § 3.105(a). 

Moreover, with regard to the veteran's contention that the 
effective date (for either service connection for PTSD or the 
assignment of a 100 percent rating for PTSD) should be to 
either November 1990, or September 1990 (essentially because 
that is the date some treatment records reflect entitlement 
arose), an effective date prior to December 24, 1990 is 
precluded by the law and regulations which specifically 
provide that the effective date of an award based on an 
original claim of compensation shall be fixed in accordance 
with the facts found (the date entitlement arose), but shall 
not be earlier than the date of receipt of application (date 
of receipt of claim).  The date of receipt of application 
(original claim for compensation) in this veteran's case is 
December 24, 1990.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).  

The Board notes the veteran's representative's contention 
that the Board should find that the February 1994 statement 
of the case is so inadequate in its summarization of the 
evidence that it should not be considered.  However, in light 
of the Board's determination herein that the veteran 
effectively appealed the RO's April 1991 rating decision of 
initial rating assignment (so that he began an appeal of the 
April 1991 decision of initial rating assignment which 
remained open pending issuance of a statement of the case), 
it is not necessary to reach this question.  Moreover, a 
determination as to the adequacy of the February 1994 
statement of the case could not result in a finding of an 
earlier date of claim than December 24, 1990, and would not 
affect the finality of the April 1991 rating decision 
determination of effective date of December 24, 1990 for the 
grant of service connection for PTSD. 

As December 24, 1990 is the date of receipt of claim for 
compensation (service connection) for PTSD, and December 24, 
1990 is the effective date for service connection assigned by 
a prior final rating decision, the Board finds that December 
24, 1990, and no earlier, is the proper effective date for 
the grant of service connection for PTSD.  For the reasons 
indicated, the Board finds that the requirements for an 
effective date earlier than December 24, 1990, for the grant 
of service connection for PTSD, have not been met.  38 
U.S.C.A. §§ 511(a), 5110, 7105; Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.105(a), 3.400, 20.302(a), 20.1103. 

As a 100 percent rating has been assigned by the November 
1998 Board decision for the entire period of claim, the 
effect of that decision is that the initial 100 percent 
schedular rating assignment for PTSD is effective from 
December 24, 1990.  For the reasons indicated, the Board 
finds that the requirements for an effective date of December 
24, 1990 (a date prior to September 28, 1995), but no 
earlier, for the assignment of a 100 percent rating for PTSD, 
have been met.  38 U.S.C.A. 
§§ 511(a), 5110, 7105; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.105(a), 3.400, 20.302(a), 20.1103. 




ORDER

An effective date earlier than December 24, 1990 for service 
connection for PTSD is denied.

An effective date of December 24, 1990, but no earlier, for 
the assignment of a 100 percent schedular rating for PTSD, is 
granted. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

